DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions, whose shared technical feature is not a special technical feature as it does not make a contribution over the prior art. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4-6, 8-9 and 11-12, drawn to a kit.
Group II, claims 13-14, drawn to a camera lens wash system.
Group III, claims 16-17, drawn to a method.

Group I and Group II lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . camera lens wash system for selectively cleaning a lens of a camera . . . , said . . . comprising: 
an actuator; 
a receiver configured to receive a remotely generated signal; 
a controller configured for electrical connection to said receiver and configured to provide a control signal to said actuator in response to reception at said receiver of said remotely generated signal; 
a container of pressurized wash liquid suitable for cleaning camera lenses wherein said container is an aerosol container that has a liquid storage capacity in the range of 5 ml to 100 ml; 
wherein said actuator is configured to selectively release pressurized wash liquid from the container in response to said control signal; and 
a nozzle configured to be connected to receive a pressurized wash liquid that is selectively released from said container by said actuator and to issue the pressurized wash liquid in a defined spray pattern; 
wherein said nozzle is configured to be mounted in an orientation such that said defined spray pattern is issued across the camera lens . . . generally transversely of a field of view of said camera lens
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of MANAOIS (US PGPUB 20140007909), LAYTON (US PGPUB 20120000024), WU (US PGPUB 20170129605), and COOPER (US PGPUB 20150353024), as explained in the art rejection below. 
Group I and Group III lack unity of invention because even though the inventions of these groups require the technical feature of:
 . . . selectively clean a lens . . . drone . . . 
receiving signal . . . 

pressurized wash liquid . . . nozzle . . . 
issue . . . wash liquid . . . a defined spray pattern . . . nozzle . . . transversely . . . lens . . . 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of MANAOIS, LAYTON, WU, and COOPER, as explained in the art rejection below.
Group II and Group III lack unity of invention because even though the inventions of these groups require the technical feature of:
. . . selectively clean a lens . . . drone . . . 
receiving signal . . . 
releasing a pressurized wash liquid from a container wherein said container is an aerosol container that has a liquid storage capacity in the range of 5 ml to 100 ml . . . 
pressurized wash liquid . . . nozzle . . . 
issue . . . wash liquid . . . a defined spray pattern . . . nozzle . . . transversely . . . lens . . . drone . . . 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of MANAOIS, LAYTON, WU, and COOPER, as explained in the art rejection below.

During a telephone conversation with MARK MASTERSON on 12/16/2021 a provisional election was made WITHOUT traverse to prosecute the invention of Group I (claims 1, 4-6, 8-9, and 11-12).  Affirmation of this election must be made by applicant in .  Claims 13-14 and 16-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Amendments
In response to the 35 USC 112(b) rejections in the 4/13/2021 Final Action, applicant has amended the claims. Because the claim amendments are partially responsive, only some of the 112(b) rejections are withdrawn. Any 112(b) rejection not withdrawn is reiterated below.
Status of Claims:
Claims 2-3, 7, 10, and 15 are canceled. Claims 1, 4-6, 8-9, 11-14, and 16-17 are pending. Claims 13-14 and 16-17 are withdrawn. Claims 1, 4-6, 8-9, and 11-12 are subject to examination on the merits.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive, as explained below.
Applicant states that the 35 USC 112(f) interpretation is not applicable because the claims do not recite the term “means” and because such interpretation has no bearing on the patentability of the amended claims (remarks at 7-8). This is not persuasive. As explained in previous Actions, absence of the term “means” can still trigger 112(f) interpretation (see 9/23/2020 Non-Final at para. 4-5, 4/13/2021 Final at para. 13). Moreover, applicant has not indicated what structures of “actuator” and “controller” are recited in the claims. Thus, the 112(f) interpretation is maintained.
Applicant’s arguments with respect to claim(s) 1, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the FISHMAN reference have been considered but are moot because the current art rejection does not use FISHMAN.
Applicant asserts that the prior art fails to teach limitations of the claims as amended (see remarks at 9-10). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Interpretation
As explained in the 9/23/2020 Non-Final Action and the 4/13/2021 Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“actuator” in claims 1, 11;
“controller” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“actuator” is interpreted as requiring the structure(s) of valve (see specification at para. 0050), and equivalents thereof;
“controller” is interpreted as requiring the structure(s) of circuit (see specification at para. 0051), and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein said kit is configured to selectively clean a lens of a camera of a drone vehicle while in-flight” at line 19-20. According to the specification at para. 0052, fig. 13, and claim 5, the kit is an unassembled collection of the components of the lens wash system. In other words, the distinction between a “lens wash system” and a “kit” for such system is that the former is assembled and the latter is unassembled. Given this distinction, it’s unclear how the 
Claim 6 recites the limitation "said wash liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It should be “said pressurized wash liquid.” 
Claim 12 recites the limitation "wash liquid" in line 2.  It’s unclear if this is the same as the “pressurized wash liquid” of claim 1. For examination purpose, it’s interpreted as the same.
Claims 4-5, 8-9, and 11 are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over MANAOIS (US PGPUB 20140007909), LAYTON (US PGPUB 20120000024), WU (US PGPUB 20170129605), and COOPER (US PGPUB 20150353024).
Regarding claim 1, MANAOIS teaches an image sensor or camera lens wash system (camera cleaning system, see abstract, fig. 2-3, para. 0002-05; fig. 3 is duplicated below) for selectively cleaning a lens of an image sensor or camera (for cleaning the objective lens or the viewing surface 204 of camera 202, fig. 2-3, para. 0015; viewing surface 204 can be the objective lens, para. 0017).

    PNG
    media_image1.png
    323
    469
    media_image1.png
    Greyscale

The preamble is non-limiting because the phrase “for selectively cleaning a lens of an image sensor or camera” only recites the purpose of intended use of the claimed invention, and the claim body fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II).
MANAOIS’s wash system comprises:
actuator (valve 307, fig. 3, para. 0018; valve 307 and valve 316 can be integrated into a single valve, para. 0021);
a controller (a local component of controller 324, fig. 3, para. 0022);
a container of pressurized wash liquid (wash fluid tank 302 containing wash fluid 304, fig. 3, para. 0018; wash tank 302 can be pressurized and integrated with compressed gas source 320, para. 0020) suitable for cleaning camera lenses (the wash fluid is used to clean camera 202’s viewing surface 204, para. 0018) wherein said container is an aerosol container (the integrated tank of wash fluid tank 302 and compressed gas source 320, see para. 0020) that has a liquid storage capacity (a tank or container inherently has liquid storage capacity);
a nozzle (nozzle 205, fig. 2-3, para. 0015);
a housing (cabinet 208, fig. 3, para. 0016).
MANAOIS teaches the controller (a local component of controller 324, fig. 3, para. 0022) in communication with a transmitter (an off-site or remote component of controller 324 that sends commands to the local component of controller 324, see para. 0022; the local component and the remote component can communicate wirelessly, para. 0028; a worker can remotely execute the wash cycle, para. 0026). Because the controller (the local component of controller 324) receives command from the transmitter (the off-site or remote component of controller 324),  MANAOIS’s wash system also comprises a receiver in electrical connection with the controller, wherein the receiver is structurally fully capable of receiving a remotely generated signal transmitted by the transmitter.
MANAOIS teaches the controller (local component of controller 324) is configured for electrical connection to said receiver (as explained above) and configured to provide a control signal to said actuator (controller 324 operates valve 307 to initiate wash cycle, para. 0023; see 
The actuator (valve 307) is structurally fully capable of selectively release pressurized wash liquid from the container (valve 307 controls the release of wash fluid 304 from tank 302, see fig. 3, para. 0018, 0023, 0027) in response to said control signal (as explained above, valve 307 is controlled by controller 324).
The nozzle (nozzle 205) is structurally fully capable of being connected to receive a pressurized wash liquid (nozzle 205 is connected to wash fluid tank 302, fig. 3, para. 0015, 0018) that is selectively released from said container by said actuator (as explained above, valve 307 controls the release of wash fluid 304 from tank 302) and to issue the pressurized wash liquid in a defined spray pattern (nozzle 205 is used to direct wash fluid onto the camera’s viewing surface in a desired pattern). Moreover, the nozzle (nozzle 205) is structurally fully capable of being mounted in an orientation such that said defined spray pattern is issued across the image sensor or camera lens generally transversely of a field of view of said image sensor or camera lens (nozzle 205 can be angled and positioned to sweep dirt or debris downward, see fig. 2-3, para. 0031).
The housing (cabinet 208) is structurally capable of having at least said container and said controller disposed interiorly of said housing (wash fluid tank 302 and controller 324 can be disposed interiorly of cabinet 208, see fig. 3, para. 0016, 0022, 0028).
MANAOIS does not explicitly teach:
the aerosol container’s liquid storage capacity is “in the range of 5 mL to 100 mL”;
the wash system is “a kit”;
“wherein said kit is configured to selectively clean a lens of a camera of a drone vehicle while in-flight”;
the housing is “configured to be mounted on the drone vehicle”.
LAYTON teaches a camera cleaning system mounted on a drone (see para. 0009, automated camera cleaning system 10 is well-suited for deployment onboard a remotely-operated robot or vehicle, such as an Unmanned Aerial Vehicle), just like the present application; thus LAYTON is analogous. LAYTON teaches mounting a camera cleaning system to a drone (see para. 0009), which has several benefits. For example, the inconveniences of manually cleaning the camera (such as having a technician depart from a safe zone and travel long distances) can be reduced or avoided (see para. 0002). As another example, the camera can be cleaned while the remotely-operated robot or vehicle is being operated (see para. 0002, airborne debris interferes with the operation of remotely-operated vehicles/robots by obstructing the camera; see para. 0003, temporary obstruction of the camera's field-of-view can be distracting to the remote operator and may be unacceptable in certain mission scenarios), which would include cleaning the camera while the drone is in flight (as explained above, the remotely-operated vehicle/robot can be a drone).
WU teaches a spraying system mounted on a drone (see fig. 1-2, 9-11, 14-15, abstract, para. 0002, 0004), just like the present application; thus WU is analogous. 
WU teaches a spraying system comprising: an actuator (pump, see fig. 4, 6-8, para. 0044, 0054, 0069, 0089, 0092, 0095); a container (reservoir, see fig. 1-2, 4, 6-8, para. 0037, 0044, 0048-49, 0051, 0054, 0071, 0080, 0084, 0095; the reservoir may be part of the spraying apparatus, para. 0084); a nozzle (nozzle or outlet, see fig. 4, para. 0037, 0047, 0109-10; the nozzle may be part of the spraying apparatus, para. 0084). 
3, 2 cm3, 5 cm3, 10 cm3, 20 cm3, 30 cm3, 40 cm3, 50 cm3, 60 cm3, 70 cm3, 80 cm3, 90 cm3, 100 cm3 . . . ,” para. 0037), which would fall within the recited range of “5 mL to 100 mL.”
WU further teaches mounting the spraying system to a drone (the spraying system may be externally mounted to the UAV, para. 0046, 0048, 0070; the spraying system may be mounted to the UAV as a payload, para. 0112, 0118; a portion or all of the spraying system may be outside the housing of the UAV, para. 0045, and any combination of components of the spraying system may be provided outside the housing of the UAV, para. 0045). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify MANAOIS’s wash system to incorporate a container having liquid storage capacity of 5-100 mL and mount the wash system to a drone, with reasonable expectation of cleaning the drone’s camera while in flight, for several reasons. First, the art recognizes a need and desire to clean the drone’s camera while in flight (see LAYTON). Cleaning the drone’s camera while the drone is in flight has several benefits: e.g., reduce or avoid the inconveniences of traveling to the drone and manually cleaning the camera; reduce or avoid the interference with the drone’s operation caused by dirt/debris on the camera (as explained above). Given these benefits, a person having ordinary skill in the art would’ve been motivated to mount the wash system on a drone to clean the drone’s camera. Second, making something (such as MANAOIS’s wash system) separable or portable is considered obvious. MPEP § 2144.04.V. Third, it’s already well known in the art that: a camera cleaning system can be mounted to a drone (see LAYTON); a spraying system can be mounted to a drone (see WU); a camera can be cleaned by a spraying system (see MANAOIS); the system’s See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
In the resulting combination, the wash system is structurally fully capable of selectively cleaning a lens of a camera of a drone vehicle while in-flight. For example, upon receiving a remotely-generated signal, the actuator can release wash liquid from the container to spray wash liquid onto the drone’s camera lens while the drone is in flight.
The combination of MANAOIS, LAYTON and WU does not explicitly teach that the wash system is a kit.
COOPER teaches a camera cleaning system (abstract), just like the present application; thus COOPER is analogous. COOPER teaches that the camera cleaning system can be provided as a retrofit kit for aftermarket installation (see abstract, para. 0008-09, 0027-28, 0030-32, 0050-51, 0054-55).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to convert the wash system (as taught by MANAOIS, LAYTON and WU) into a kit—i.e., a collection of components that can be assembled into the wash system—with reasonable expectation of disassembling and assembling the wash system, for several reasons. First, making parts separable is considered obvious. MPEP § 2144.04.V.C. The combination of MANAOIS, LAYTON and WU already teaches the components of the wash system as assembled; disassembling those components would be considered obvious. Second, it’s already well known in the art to provide a camera cleaning system as a retrofit kit for 
Because the assembled wash system is structurally fully capable of selectively cleaning a lens of a camera of a drone vehicle while in-flight (as explained above), the kit of such wash system would also be structurally fully capable of selectively cleaning the lens of the camera of the drone vehicle while in-flight.
Regarding claim 4, the combination of MANAOIS, LAYTON, WU, and COOPER teaches the kit of claim 1. The combination teaches a transmitter (offsite/remote component of controller 324) that’s selectively actuable to transmit said remotely generated signal for reception by said receiver (as explained above, a worker can remotely execute the wash cycle and the offsite/remote component of controller 324 wirelessly sends command to the local component of controller 324).
Regarding claim 5, the combination of MANAOIS, LAYTON, WU, and COOPER teaches the kit of claim 4. The combination does not explicitly teach the kit further comprising instructions for assembling the kit and for operating the system. But it’s well known in the art to include in a kit the user manual, which contains installation and operation instructions. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate a user manual containing installation and operation instructions. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR
Regarding claim 8, the combination of MANAOIS, LAYTON, WU, and COOPER teaches the kit of claim 1. As explained above, MANAOIS’s cabinet 208 corresponds to the recited housing. A conventional cabinet has a hole or access opening defined through a wall of cabinet. Such hole or opening is structurally fully capable of permitting said container to be selectively inserted into and removed from said cabinet.
Regarding claim 9, the combination of MANAOIS, LAYTON, WU, and COOPER teaches the kit of claim 1. The housing (cabinet 208) is structurally fully capable of housing the receiver therein. As explained above, the controller is electrically connected to the receiver and the controller can be disposed interiorly of the housing. Indeed, the cabinet is used to shelter as many components of the cleaning system as possible (see MANAOIS at para. 0016).
Regarding claim 11, the combination of MANAOIS, LAYTON, WU, and COOPER teaches the kit of claim 1. Although the combination does not explicitly teach a voltage source for use in operating said receiver and said actuator, such voltage source is reasonably expected. For example, the actuator (valve 307) can be connected to controller 324 with electrical lines (para. 0025), which means electricity flows between valve 307 and controller 324. A person having ordinary skill in the art would understand that such electricity comes from a voltage source. Likewise, the receiver is electrically connected to the local component of controller 324 (as explained above), which can be a programmable logic controller (see para. 0022). Because a PLC conventionally runs on electricity, a person having ordinary skill in the art would understand that such electricity comes from a voltage source.
Regarding claim 12, the combination of MANAOIS, LAYTON, WU, and COOPER teaches the kit of claim 1. The combination teaches tubing (supply conduit 306, delivery tube 206, see fig. 3, para. 0018) and connections (supply conduit 306 is connected to wash fluid tank .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MANAOIS, LAYTON, WU, and COOPER (as applied to claim 1), in further view of ROMACK (US PGPUB 20150138357).
Regarding claim 6, the combination of MANAOIS, LAYTON, WU, and COOPER teaches the kit of claim 1. 
The combination does not explicitly teach: “wherein said nozzle is a fluidic oscillator nozzle configured to issue an oscillating jet of said wash liquid, and wherein said defined spray pattern is a fan-like pattern of liquid droplets derived from break up of said oscillating jet.”
ROMACK teaches a camera cleaning system (abstract), just like the present application; thus ROMACK is analogous. ROMACK teaches a nozzle (nozzle 230, fig. 4-5, para. 0080-85) configured to be connected to receive pressurized wash liquid (spraying the washing fluid, para. 0080-85, which comes from reservoir 290) and to issue the wash liquid in a defined spray pattern (see fig. 4-5), wherein said nozzle (nozzle 230) is configured to be mounted in an orientation (see fig. 4-5) such that said defined spray pattern is issued across the image sensor or camera lens generally transversely of the field of view of said image sensor or camera lens (see fig. 4-5, spraying washing fluid across camera lens field of view). 
Moreover, ROMACK teaches that the nozzle is a fluidic oscillator nozzle (nozzle containing fluidic oscillator, see claim 3, para. 0022, 0073-76, 0083, 0087, 0098) configured to issue an oscillating jet of said wash liquid (see claim 3, para. 0022, 0073-76, 0083, 0087, 0098), 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of MANAOIS, LAYTON, WU, and COOPER to incorporate a fluidic oscillator nozzle configured to issue an oscillating jet of said wash liquid (wherein the defined spray pattern of the issued wash liquid is a fan-like pattern of liquid droplets derived from break up of said oscillating jet) (see ROMACK), with reasonable expectation of cleaning the camera, for several reasons. First, a fluid oscillator has the advantage of providing an oscillating spray of fluid droplets without requiring moving parts and without being subjected to the wear and tear found in other oscillating spray devices (see ROMACK). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate a fluidic oscillator nozzle to issue an oscillating jet of wash liquid in a fan-like pattern. Second, it’s well known in the art to clean a camera using a fluid oscillator nozzle to issue an oscillating jet of wash liquid (wherein the defined spray pattern of the issued wash liquid is a fan-like pattern of liquid droplets derived from break up of said oscillating jet) (see ROMACK). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20170200530 to DAVIS (teaches mounting an aerosol canister to a drone);
US PGPUB 20160082460 to MCMASTER (teaches mounting a spray canister to a drone);
US PGPUB 20150274294 to DAHLSTROM (teaches a drone having an onboard fluid reservoir that’s modular and detachable);
Chinese Publication CN205113715U to LI (teaches a container and spray head mounted to a drone).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714